Name: Commission Regulation (EEC) No 524/83 of 3 March 1983 on the classification of goods under subheading 84.22 B IV of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering;  air and space transport
 Date Published: nan

 Avis juridique important|31983R0524Commission Regulation (EEC) No 524/83 of 3 March 1983 on the classification of goods under subheading 84.22 B IV of the Common Customs Tariff Official Journal L 061 , 08/03/1983 P. 0005 - 0006 Finnish special edition: Chapter 2 Volume 3 P. 0141 Spanish special edition: Chapter 02 Volume 9 P. 0266 Swedish special edition: Chapter 2 Volume 3 P. 0141 Portuguese special edition Chapter 02 Volume 9 P. 0266 *****COMMISSION REGULATION (EEC) No 524/83 of 3 March 1983 on the classification of goods under subheading 84.22 B IV of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a self-propelled container and pallet loader, used in airports for loading and unloading aircraft. It is composed mainly of: - a lifting system consisting of two platforms each supported by a scissor lift and operated by hydraulic cylinders. The surface of the platforms is fitted with a belt conveyor and with powered rollers enabling longitudinal and transverse container and pallet transfer, - a control platform, - an internal combustion engine used for operating both the handling system and the propulsion system, - a gearbox, - brakes, - stabilizers which function during handling operations; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Council Regulation (EEC) No 3000/82 (3), classifies 'works trucks, mechanically propelled, of the types used in airports for short-distance transport or handling of goods' under heading No 87.07 and 'lifting, handling, loading or unloading machinery' under heading No 84.22; Whereas these two headings merit consideration for the classification of the abovementioned vehicle; Whereas the vehicle in question is not used, even over short distances, for the transport of containers or other goods; whereas it is placed, unloaded, next to the aircraft and used for handling containers and pallets during the loading and unloading of aircraft; Whereas, consequently, this is not a works truck fitted with lifting equipment but a self-propelled lifting machine for loading and unloading; Whereas, therefore, the machine in question must be classified under subheading 84.22 B IV of the Common Customs Tariff; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 A self-propelled container and pallet loader, used in airports for loading and unloading aircraft, composed mainly of: - a lifting system consisting of two platforms each supported by a scissor lift and operated by hydraulic cylinders. The surface of the platforms is fitted with a belt conveyor and with powered rollers ensuring longitudinal and transverse container and pallet transfer, - a control platform, - an internal combustion engine used for operating both the handling system and the propulsion system, - a gearbox, - brakes, - stabilizers which function during handling operations, shall be classified in the Common Customs Tariff under subheading: 84.22 Lifting, handling, loading or unloading machinery, telphers and conveyors (for example, lifts, hoists, winches, cranes, transporter cranes, jacks, pulley tackle, belt conveyors and teleferics), not being machinery falling within heading No 84.23: B. Other: IV. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 318, 15. 11. 1982, p. 1.